Title: Thomas Ladd to Thomas Jefferson, 5 July 1809
From: Ladd, Thomas
To: Jefferson, Thomas


          Esteemed Friend  Richmond 7th Mo 5th 1809
           Thy favor of the 25th Ulto requesting a postponement of the time fixed on by me for the settlement of the Accounts between the Parties, in the case of Gilliam v Fleming, I received in due course of Mail, and would have replied to it sooner, had I not have expected Skelton Jones, (to whom thou hadst written on the same subject) to have called on me and signified his assent to the postponement: I have not yet seen him. I however can have no hesitation in complying with thy reasonable request, provided thou will be good enough to give the parties interested the necessary information of the time being changed to 10th Month (October) 20th next, at 9 OClock A.M.David Copland brought the Order for an Account to me, it is necessary that he be particularly informed of the change; and as early as may be; Skelton Jones I will inform myself—
          I am with Assurances of great respect thy Friend Thomas Ladd
        